Citation Nr: 0937083	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  03-28 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for recurrent folliculitis/pseudofolliculitis barbae of the 
face and neck from January 29, 2003 through August 2, 2007, 
and entitlement to an initial staged rating in excess of 30 
percent for recurrent folliculitis/pseudofolliculitis barbae 
of the face and neck from August 3, 2007.

2.  Entitlement to an initial compensable rating for a left 
wrist scar.

3.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain.

4.  Entitlement to an initial rating in excess of 70 percent 
for schizophrenia from January 29, 2003 through March 28, 
2005, and entitlement to an initial staged rating in excess 
of 70 percent for schizophrenia from June 1, 2005 through 
March 12, 2006.

REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from September 1995 to January 
2003.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, 
Wisconsin.  A note in the file indicates that the Veteran 
failed to appear for a May 2009 Board hearing.


FINDINGS OF FACT

1.  Throughout the pertinent rating period on appeal (from 
January 29, 2003 through August 2, 2007) the Veteran's 
service-connected pseudofolliculitis barbae disability has 
affected no more than one percent of the Veteran's exposed 
areas, and affects one percent of the Veteran's entire body, 
and has not been manifested by disfigurement or the need for 
constant or near-constant systemic therapy such as 
corticosteroids or immunosuppressive drugs for 12 months.

2.  Throughout the pertinent rating period on appeal (from 
August 3, 2007) the Veteran's service-connected 
pseudofolliculitis barbae disability has affected no more 
than 20 percent of the Veteran's exposed areas, and affects 3 
percent of the Veteran's entire body, and it has not been 
manifested by disfigurement or the need for constant or near-
constant systemic therapy such as corticosteroids or 
immunosuppressive drugs for 12 months.

3.  The Veteran's left wrist scar, measuring no more than 6.5 
centimeters by 0.5 centimeters, is not tender and does not 
limit the function of his left wrist.

4.  Throughout the rating period on appeal, the Veteran's low 
back disability has been productive of complaints of pain; 
objectively, the evidence shows forward flexion to no less 
than 75 degrees and extension to 30 degrees; X-rays have 
revealed mild degenerative changes of the lumbosacral spine.

5.  Throughout the pertinent rating period on appeal (from 
January 29, 2003 through March 28, 2005, and from June 1, 
2005 through March 12, 2006) the Veteran's service-connected 
psychiatric disability has not manifested any of the symptoms 
which more closely approximate the criteria for a rating of 
100 percent, and total social and occupational impairment was 
not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for recurrent folliculitis/pseudofolliculitis barbae 
of the face and neck from January 29, 2003 through August 2, 
2007, and the criteria for entitlement to an initial staged 
rating in excess of 30 percent for recurrent 
folliculitis/pseudofolliculitis barbae of the face and neck 
from August 3, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 
7800, 7806, 7813 (2008).  

2.  The criteria for an initial compensable rating for a left 
wrist scar have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7802, 7803, 7804, 
7805.

3.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for lumbosacral strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5295 (as in effect prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237 
(effective from September 26, 2003).

4.  The criteria for an initial rating in excess of 70 
percent for schizophrenia from January 29, 2003 through March 
28, 2005, and the criteria for an initial staged rating in 
excess of 70 percent for schizophrenia from June 1, 2005 
through March 12, 2006, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Codes 9205, 9434 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the March 2003 rating decision granted service connection 
for the disabilities on appeal, those claims are now 
substantiated.  As such, the filing of a notice of 
disagreement as to the disability rating assigned does not 
trigger additional notice obligations under 38 U.S.C.A. § 
5103(a). 38 C.F.R. § 3.159(b)(3) (effective May 30, 2008) per 
73 Fed. Reg. 23353 to 23356 (April 30, 2008).  Rather, the 
Veteran's appeal as to the disability ratings assigned 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the Veteran 
of what is necessary to obtain the maximum benefits allowed 
by the evidence and the law.  The Board observes that as for 
rating the disabilities on appeal, the relevant criteria have 
been provided to the Veteran, including in the August 2003 
statement of the case and by a May 2008 VCAA letter.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In 
September 2006 VA provided the Veteran notice on effective 
date and disability rating elements.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA medical records.  The Veteran has 
undergone examinations that have addressed the matters 
presented on the merits by this appeal.  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examinations obtained in this case are adequate, 
as they considered the pertinent evidence of record, and 
included an examination of the Veteran and elicited his 
subjective complaints.  The VA examinations have described 
the Veteran's disability on appeal in sufficient detail so 
that the Board is able to fully evaluate the claimed 
disabilities.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining VA examinations has been 
met.  38 C.F.R. § 3.159(c) (4).  The Veteran has not 
referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met, and the Board will address the merits of the claims.

Applicable Law

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeals are from the initial rating assigned with the grant 
of service connection, the possibility of "staged" ratings 
for separate periods during the appeal period, based on the 
facts found, must be considered.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

I.  Entitlement to an initial rating in excess of 10 percent 
for recurrent folliculitis/pseudofolliculitis barbae of the 
face and neck from January 29, 2003 through August 2, 2007, 
and entitlement to an initial staged rating in excess of 30 
percent for recurrent folliculitis/pseudofolliculitis barbae 
of the face and neck from August 3, 2007.

Service connection for pseudofolliculitis barbae was granted 
by the March 2003 rating decision on appeal and a 
noncompensable evaluation was assigned, effective January 29, 
2003.  A September 2006 rating decision increased the rating 
to 10 percent, also effective January 29, 2003, and a 
February 2008 rating decision awarded a 30 percent rating for 
the Veteran's pseudofolliculitis barbae, effective August 3, 
2007.

Under the rating criteria in effect on and after August 30, 
2002, pseudofolliculitis barbae is rated as disfigurement of 
the head, face or neck (under Diagnostic Code 7800), scars 
(under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or 
dermatitis (under Diagnostic Code 7806).

A.  Entitlement to an initial rating in excess of 10 percent 
for recurrent folliculitis/pseudofolliculitis barbae of the 
face and neck from January 29, 2003 through August 2, 2007

At an October 2005 VA examination, the Veteran indicated that 
he had sporadic break outs and "poc marks" and was using an 
antibiotic solution for his face.  His last sores were three 
weeks prior, and he had not been referred to dermatology.  
The examiner noted that the Veteran had been prescribed 
clindamycin lotion.  Examination revealed that the Veteran 
had no red, inflamed, or purulent lesions on his face.  
Scarring from old lesions was noted on both cheeks.  The 
diagnosis was psuedofolliculitis barbae, managed with 
clindamycin affecting less than one percent of the total skin 
and 1 percent of the exposed skin.

As the Veteran's pseudofolliculitis barbae is on his head, 
face and neck, Diagnostic Codes 7801 and 7802 are not 
applicable.  In addition, 10 percent evaluations are the 
maximum available under Diagnostic Codes 7803 and 7804.  
Accordingly, an evaluation in excess of 10 percent is not 
available under these diagnostic codes.  Furthermore, the 
medical evidence of record does not show that the Veteran's 
pseudofolliculitis has caused limitation of function of any 
body part.  Accordingly, an evaluation in excess of 10 
percent is not warranted under Diagnostic Code 7805.

Diagnostic Code 7800 provides ratings for disfigurement of 
the head, face, or neck.  Note (1) to Diagnostic Code 7800 
provides that the 8 characteristics of disfigurement, for 
purposes of rating under 38 C.F.R. § 4.118, are: (1) scar is 
5 or more inches (13 or more cm.) in length; (2) scar is at 
least one-quarter inch (0.6 cm.) wide at the widest part; (3) 
surface contour of scar is elevated or depressed on 
palpation; (4) scar is adherent to underlying tissue; (5) 
skin is hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.); (6) skin texture is abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) underlying soft 
tissue is missing in an area exceeding six square inches (39 
sq. cm.); and (8) skin is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7800 at Note (1) (2008).

Diagnostic Code 7800 provides that a 10 percent evaluation is 
warranted for a skin disorder with one characteristic of 
disfigurement of the head, face, or neck.  A 30 percent 
evaluation is warranted for a skin disorder of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2008).

The medical evidence of record shows that the Veteran does 
not meet the criteria, based on the characteristics of 
disfigurement, for an evaluation in excess of 10 percent 
under Diagnostic Code 7800, prior to August 2, 2007.

Under Diagnostic Code 7806, a 10 percent evaluation is 
warranted for dermatitis or eczema that involves at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12- 
month period.  A 30 percent evaluation is warranted for 
dermatitis or eczema that involves 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period. 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

The October 2005 VA examination report specifically stated 
that the Veteran's pseudofolliculitis barbae affected less 
than one percent of the total skin and one percent of the 
exposed skin.  Accordingly, the Veteran's disability picture 
does not meet the criteria for a 30 percent evaluation, and 
an initial rating in excess of 10 percent for recurrent 
folliculitis/pseudofolliculitis barbae of the face and neck 
from January 29, 2003 through August 2, 2007 is not 
warranted.

B.  Entitlement to an initial staged rating in excess of 30 
percent for recurrent folliculitis/pseudofolliculitis barbae 
of the face and neck from August 3, 2007.

At a November 2007 VA skin examination, it was noted that the 
Veteran had been placed on Tetracycline, 500 mg a day.  The 
Veteran felt that his condition had "somewhat improved" 
since the prior year, and also that there had been no 
functional impairment.  Physical examination revealed 
multiple scattered papules in the bearded area of the cheeks 
and neck, less so in a small chin beard and mustache.  There 
was a small, nontender involuting cyst of the left cheek that 
was approximately 1/3 centimeter in diameter; the area was 
not infected.  There was mild pitted scarring of the shaved 
bearded area related to prior activity of his condition.  
Facial area involved was 20 percent of the total skin exposed 
area and less than 3 percent of total body skin area.  The 
impression was pseudofolliculitis barbae and recent infected 
cyst, left cheek, continuing to resolve.

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to a disability evaluation in excess 
of 30 percent from August 3, 2007.  Under Diagnostic Code 
7806, the next-higher disability rating of 60 percent is 
warranted when more than 40 percent of the entire body or the 
exposed areas of the body are affected.  A 60 percent 
disability evaluation is also warranted when there is a need 
for constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the previous 12 month period.

According to the November 2007 VA examination, 20 percent of 
the Veteran's exposed body is affected by his 
pseudofolliculitis barbae, and 3 percent of the total body 
skin area.  There is no mention of systemic medications over 
the previous 12 month period, and the evidence has not noted 
that the Veteran is using corticosteroids or 
immunosuppressive drugs as a treatment.  As such, the 
criteria for the highest available disability rating of 60 
percent have not been met.

The Board has also considered whether the Veteran would be 
entitled to a higher rating under Diagnostic Code 7800 for 
disfigurement of the face, head or neck.  However, there is 
no indication from the medical evidence of record that the 
Veteran has suffered from four of the 8 characteristics of 
disfigurement since August 3, 2007, and disfigurement of the 
head, face, or neck with visible or palpable tissue loss, and 
either gross distortion or asymmetry of two features or 
paired sets of features has not been shown or asserted.  

The Board notes that effective October 23, 2008, the portion 
of the Rating Schedule pertaining to the rating of skin 
disorders (38 C.F.R. § 4.118) was revised.  The Board notes 
that the amendments only apply, however, to applications for 
benefits received on or after October 23, 2008.  73 Fed. Reg. 
54, 708 (Sept. 23, 2008).  While the Veteran can request a 
review under these new clarified criteria, the Veteran has 
not requested such a review.  Further, the Board notes that 
there is no pertinent evidence dated subsequent to October 
23, 2008 associated with the claims file.  As such, the 
amended regulation diagnostic code criteria are not for 
consideration in this appeal.

In short, the preponderance of the evidence is against an 
initial staged rating in excess of 30 percent for recurrent 
folliculitis/pseudofolliculitis barbae of the face and neck 
from August 3, 2007.

II.  Left wrist scar

Service connection for left wrist scar was granted by the 
March 2003 rating decision on appeal, and a noncompensable 
evaluation was assigned, effective January 29, 2003.

At an October 2002 VA examination, the Veteran complained of 
feeling tightness and occasional swelling at his left wrist 
scar.  It did not cause any limitation of his left wrist 
range of motion.  Examination revealed a 5.5 centimeter by 3 
millimeters left wrist scar; the scar was nontender, with 
normal texture, and no ulceration, or keloid formation.  
Color was slightly hyperpigmented, with mild disfigurement.  
The diagnosis was scar of the left wrist, nontender, with 
mild disfigurement.

At an October 2005 VA examination, the Veteran indicated that 
his left wrist scar would become tender and sore every three 
months.  He felt that he had difficulty moving his fingers 
due to the scar.  The Veteran indicated that he was left 
handed.  Examination revealed that the scar was the same 
color as his skin and had a small keloid formation, and 
measured 6.5 centimeters by 0.5 centimeter, and was not 
tender to touch.  The Veteran had full flexion and extension 
of all digits of both hands.  The diagnosis was scar, left 
forearm, well healed, non tender, mild keloid formation.

At a July 2008 VA examination, the Veteran stated that he had 
a left wrist flare-up once every six months, at which time 
his left wrist scar would become tender and sore.  
Examination revealed a 6 by 0.5 centimeter left wrist scar.  
It was noted to be nontender and slightly hypopigmented with 
no adherence to the underlying tissue; it was described as a 
superficial scar with no inflexibility.  The diagnosis was 
well-healed scar to the left wrist.

After a thorough review of the evidence, the Board finds that 
an increased rating is not warranted under Diagnostic Code 
7805 because the medical evidence of record does not show 
that the Veteran's left wrist scar limits his motion or 
impairs function.  To qualify for the next higher rating of 
10 percent, the evidence would need to show that the 
Veteran's scar was deep, caused limited motion, and exceeded 
6 square inches; or exceeded 144 square inches; or was 
unstable; or painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804.  In this case, the 
evidence of record does not show that the Veteran's scar 
meets any of those criteria.

The Board again notes that effective October 23, 2008, the 
portion of the Rating Schedule pertaining to the rating of 
skin disorders (38 C.F.R. § 4.118) was revised.  The Board 
notes that the amendments only apply, however, to 
applications for benefits received on or after October 23, 
2008.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  While the 
Veteran can request a review under these new clarified 
criteria, the Veteran has not requested such a review.  
Further, the Board notes that there is no pertinent evidence 
dated subsequent to October 23, 2008 associated with the 
claims file.  As such, the amended regulation diagnostic code 
criteria are not for consideration in this appeal.

In short, an initial compensable rating for a left wrist scar 
is not warranted.

III.  Initial rating in excess of 10 percent for lumbosacral 
strain.

The March 2003 rating decision granted the Veteran service 
connection for lumbosacral strain and assigned a rating of 10 
percent, effective January 29, 2003.

At an October 2002 VA joints examination, the Veteran 
indicated that he would develop back pain after lifting more 
than 50 pounds.  Range of motion of the lumbar spine was 
forward flexion to 90 degrees, backward extension to 30 
degrees, and right and left lateral flexion to 30 degrees.  
The lumbar spine range of motion was not additionally limited 
by resistance or repetitive motion.  The musculature of the 
spine was normal.  X-rays of the lumbar spine revealed mild 
sclerosis in the region of the pars interarticularis at the 
L5 level bilaterally which were of uncertain significance.  
The diagnosis was lumbar strain.  

At a July 2008 VA examination, the Veteran stated that he 
experienced flare-ups about every six months that would rise 
to a level 7 and last for two weeks.  Examination revealed 
that the Veteran was able to squat, toe, and heel walk 
without difficulty.  "Vertebral" flexion was to 75 degrees, 
with a complaint of a mild flare up of pain with repetition.  
Extension was to 32 degrees, with left lateral flexion to 40 
degrees and right lateral flexion to 46 degrees.  Left and 
right lateral rotation was to 45 degrees.  Straight-leg 
raising test was negative.  The impression was lumbosacral 
spine strain with mild degenerative changes by X-ray.  It was 
noted that the Veteran had a mild flare-up of pain upon 
examination in the forward flexion position only.

Prior to September 26, 2003, Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is rated based on limitation of motion of the 
affected joint.

Diagnostic Code 5292, which evaluates the severity of 
limitation of lumbar spine motion, provides for a 20 percent 
evaluation for moderate limitation of motion and a 40 percent 
evaluation for severe limitation of motion.

Under Diagnostic Code 5295, lumbosacral strain is rated 20 
percent disabling when there is muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in the standing position.  A 40 percent rating requires that 
the lumbosacral strain be severe, with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral spine motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The diagnostic criteria pertinent to spinal disabilities in 
general were revised effective September 26, 2003.  Under 
these relevant provisions, lumbosacral strain or spinal 
stenosis warrant a 20 percent evaluation where there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  A 40 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 for lumbosacral strain.

The Board notes that as instructed by Note (1) to the General 
Rating Formula for Disabilities of the Spine, associated 
objective neurological abnormalities should be rated 
separately under an appropriate Diagnostic Code.

With these rating criteria in mind, the Board will consider 
the Veteran's back disability under the old and new criteria.

Based on the evidence of record, the Board can find no basis 
for an increased initial rating for the Veteran's service-
connected low back disability under the old criteria.  There 
is no available evidence that would warrant a rating of 20 
percent under any applicable diagnostic Code.  Examinations 
have revealed no muscle spasm or fixed defects, and a rating 
of 20 percent under Diagnostic Code 5295 is not warranted.  
As the Veteran's low back disability has forward flexion to 
no less than 75 degrees and extension to no less than 30 
degrees, the Board finds that the evidence of record does not 
reveal moderate limitation of lumbar spine motion consistent 
with a 20 percent evaluation under Diagnostic Code 5292, even 
when considering additional functional limitation per 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  The Board can find no indication from the VA 
examiners that the Veteran had any functional loss such as 
weakness, incoordination, or fatigability associated with the 
lumbar spine disability.

The Board has reviewed the competent evidence and finds no 
support for assignment of the next-higher 20 percent 
evaluation under the general rating formula for diseases and 
injuries of the spine.  As noted, there is no showing that 
forward flexion of the thoracolumbar spine is limited to 60 
degrees or less.  Further, findings from the VA examinations 
reveal a combined range of motion of the thoracolumbar spine 
greater than 120 degrees.  Further, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour has not been shown.

The Veteran's complaints of pain have been contemplated in 
the current rating assignment, as discussed above.  The 
overall evidence, as described above, does not reveal a 
disability picture most nearly approximating a 20 percent 
evaluation even with consideration of whether there was 
additional functional impairment due to DeLuca factors.

The Board observes that the Veteran is not service-connected 
for intervertebral disc syndrome.  Even assuming that such a 
diagnosis has been made (including by the July 2008 VA 
examiner), the criteria needed for a 20 percent rating under 
Diagnostic Code 5243 have not been met in this case.  While 
the Veteran indicated at the July 2008 VA examination that he 
experienced flare-ups of his back problems about every six 
months that would last for two weeks, the Board observes that 
Note (1) to Diagnostic Code 5243 defines an "incapacitating 
episode" as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician."  The 
evidence here does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5243.  As such, 
Diagnostic Code 5243 cannot serve as a basis for an increased 
rating on the basis of incapacitating episodes.

The Board notes that as instructed by Note (1) to the General 
Rating Formula for Disabilities of the Spine, associated 
objective neurological abnormalities should be rated 
separately under an appropriate Diagnostic Code.  At the July 
2008 examination, the Veteran denied bowel or bladder 
complaints, and the Board can find no evidence linking any 
neurological disability to the Veteran's back disability.

In conclusion, the evidence of record supports an initial 
rating of 10 percent, but no higher, for low back disability 
throughout the rating period on appeal.

IV.  Schizophrenia/Major Depressive Disorder

The March 2003 rating decision on appeal granted service 
connection for major depressive disorder and assigned a 10 
percent rating, effective January 29, 2003.  A February 2004 
RO decision increased the rating for service-connected major 
depressive disorder to 30 percent disabling, effective 
January 29, 2003.  A May 2006 rating decision assigned a 
temporary total hospitalization rating pursuant to 38 C.F.R. 
§ 4.29, for major depressive disorder, effective from March 
29, 2005 through May 31, 2005, based on hospitalization; a 
rating of 30 percent was continued, effective from June 1, 
2005.  A September 2006 rating decision granted service 
connection for polysubstance dependence in addition to the 
service-connected major depressive disorder and increased the 
rating to 70 percent disabling, effective June 1, 2005.  A 
February 2008 rating decision recharacterized the service-
connected psychiatric disability as schizophrenia, and 
assigned a 100 percent rating, effective March 13, 2006.

Under Diagnostic Code 9205 and 9434, a 70 percent rating is 
warranted for schizophrenia or depression which is productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is assignable for schizophrenia or 
depression where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A.  Entitlement to an initial rating in excess of 70 percent 
for schizophrenia from January 29, 2003 through March 28, 
2005

VA records reveal that the Veteran's psychiatric disability 
during this time period (January 29, 2003 through March 28, 
2005) was manifested by increasing depression and suicidal 
ideation, as noted by October 2004 VA psychiatric records.

As for the criteria necessary for a rating of 100 percent 
under the General Rating Formula for Mental Disorders, no 
examiner has indicated that he had any cognitive difficulties 
approximating gross impairment in thought processes or 
communication.

As for persistent delusions or hallucinations, the Board 
notes that the Veteran did not claim, and the record does not 
show, any objective evidence of persistent delusions or 
hallucinations.

As for grossly inappropriate behavior, the Board notes that a 
September 2003 VA nursing record indicated that the Veteran 
spit in a garbage can and threatened a VA employee, resulting 
in his being escorted off of VA property.  The Board 
observes, however, that a record dated September 23, 2003 
indicated that the Veteran had acted appropriately.  As such, 
the Board finds that the Veteran was able to control his 
inappropriate behavior.

The Veteran has reported thoughts and plans concerning 
suicide.  However, VA treatment records indicate that the 
Veteran has stopped short of his plans, including in 
September 2003 when he decided not to overdose on pills, and, 
in October 2004, when he decided not to slash his wrists 
after his mother entered the room.  As for hurting others, 
while records document that the Veteran struggles with anger, 
records also indicate that his aggression would stop with 
verbal abuse.  In short, violent behavior has not been shown, 
and the evidence does not reveal that the Veteran is in 
persistent danger of hurting himself or others.

While some medical records noted that the Veteran was unkempt 
and appeared exhausted, most of the other medical records 
noted that he was able to maintain minimum personal hygiene 
and describe him as fully oriented.  Accordingly, 
disorientation to time or place and intermittent inability to 
perform activities of daily living criteria have not been 
demonstrated.

Further, there is no evidence that he had memory loss for 
names of close relatives or his own name.

In short, as described above, none of the objective evidence 
of record shows the Veteran met any of the criteria necessary 
for a 100 percent rating for PTSD.

The Veteran's Global Assessment of Functioning (GAF) scores 
during this period have included 50 (September 22, 2003), 40 
(September 12, 2003), 50 (October 26, 2004 to December 1, 
2004 discharge summary), 30 (October 12, 2004).  The Board 
finds that the GAF scores given upon a VA psychiatric 
examination, and at the end of a substantial period of 
treatment, to be more reflective of the Veteran's situation 
during this time period.  At any rate, while a GAF of 30 
reflects serious impairment in judgment and an inability to 
function in almost all areas of life, and a finding of 40 
reflects major impairment in several areas, a review of the 
clinical findings from the psychiatric records as outlined 
above do not reveal symptoms which more closely approximate 
the criteria for a rating of 100 percent, and total social 
and occupational impairment has not been demonstrated.

It is clear that the Veteran's service-connected psychiatric 
disability has impacted his social functioning.  However, 
during the appeal period the Veteran reported that he 
maintained contact with his mother and an uncle.  Further, he 
indicated that he lived on and off with friends.  He also 
indicated that he had not looked for a job since taking 
heroin.  In short, this evidence does not reveal that the 
Veteran's service-connected psychiatric disability has caused 
total occupational and social impairment, and a rating in 
excess of 70 percent for schizophrenia from January 29, 2003 
through March 28, 2005 is not warranted.

B.  Entitlement to an initial staged rating in excess of 70 
percent for schizophrenia from June 1, 2005 through March 12, 
2006.

While a November 2005 VA examiner noted that the Veteran had 
poor insight and motivation, no examiner has indicated that 
he had any cognitive difficulties approximating gross 
impairment in thought processes or communication.  As for 
persistent delusions or hallucinations, the Board notes that 
the Veteran did not claim, and the record does not show, any 
objective evidence of persistent delusions or hallucinations.

As for grossly inappropriate behavior, while the November 
2005 VA examiner noted the Veteran's addictive behavior, the 
Board can find no evidence of grossly inappropriate behavior 
during this time.  As for this time period (June 1, 2005 
through March 12, 2006), the evidence does not reveal that 
the Veteran was in persistent danger of hurting himself or 
others.

As noted on the November 2005 VA examination, the Veteran was 
able to care for himself, including his grooming; there is no 
evidence that the Veteran was unable to maintain minimum 
personal hygiene, and he was not described as being 
disoriented, and there is no evidence that he had memory loss 
for names of close relatives or his own name.

In short, as described above, none of the objective evidence 
of record shows the Veteran met any of the criteria necessary 
for a 100 percent rating.

The Veteran's Global Assessment of Functioning (GAF) scores 
during this period have included 50 (November 2005).  The 
Board notes that a finding of 50 reflects serious, but not 
total, impairment in social and occupational functioning.

During the appeal period the Veteran reported that he had a 
girl friend, although in November 2005 he indicated that they 
had broken off their relationship.  The Veteran was noted to 
be participating in therapy as a result of his rehabilitation 
efforts.  In short, this evidence does not reveal that the 
Veteran's service-connected psychiatric disability has caused 
total occupational and social impairment.

Therefore, an initial staged rating in excess of 70 percent 
for schizophrenia, from June 1, 2005 through March 12, 2006, 
is not warranted at any time during the appeal.  Fenderson, 
supra.
Conclusion

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he observes or experiences.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the 
Veteran to be credible in his reports of the symptoms he 
experiences.  However, as with the medical evidence of 
record, the Veteran's account of his symptomatology describes 
ratings consistent with the ratings he is currently assigned.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit favorable determinations.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board 
finds that the Veteran's service-connected disabilities on 
appeal are not so unusual or exceptional in nature as to 
render his schedular rating inadequate.  The Veteran's 
disabilities have been evaluated under the applicable 
diagnostic codes that have specifically contemplated the 
level of occupational impairment caused by his disabilities.  
The evidence does not reflect that any of the Veteran's 
disabilities on appeal, alone, have caused marked 
interference with employment or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Therefore, referral for assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).

ORDER

An initial rating in excess of 10 percent for recurrent 
folliculitis/pseudofolliculitis barbae of the face and neck 
from January 29, 2003 through August 2, 2007, and entitlement 
to an initial staged rating in excess of 30 percent for 
recurrent folliculitis/pseudofolliculitis barbae of the face 
and neck from August 3, 2007 is denied.

An initial compensable rating for a left wrist scar is 
denied.

An initial rating in excess of 10 percent for lumbosacral 
strain is denied.

An initial rating in excess of 70 percent for schizophrenia 
from January 29, 2003 through March 28, 2005, and entitlement 
to an initial staged rating in excess of 70 percent for 
schizophrenia from June 1, 2005 through March 12, 2006 is 
denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


